Citation Nr: 0324208	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to a rating in excess of 20 percent for a 
service-connected chronic low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from November 1975 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for disabilities of the 
hips and knees, and an increased rating for his service-
connected low back disability.  He responded with a timely 
Notice of Disagreement, and was sent a Statement of the Case 
by the RO.  He then filed a timely VA Form 9, perfecting his 
appeal of these issues.  

REMAND

In the veteran's February 1998 VA Form 9, he requested a 
video hearing before the Board, to be held at the RO.  See 
38 C.F.R. § 20.700(e) (2002).  In July 2003, he was notified 
by letter that such a hearing was scheduled for August 2003; 
however, this notice was sent to "830 83rd St."  The 
veteran's most recent address of record is 820 83rd St.  
Because of this address discrepancy, the notification letter 
was returned to the RO stamped "Return to sender/No such 
number" and the veteran was not afforded his requested 
hearing.  Because his hearing request has not been waived, a 
remand is required in order for a hearing before a member of 
the Board to be scheduled.   

The RO should schedule the veteran for a 
video conference hearing before a member 
of the Board as soon as practicable.  The 
veteran and his representative should 
also be afforded timely notice thereof.  

By this action, the Board takes no position regarding the 
ultimate outcome of his appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




